         Case 3:20-cv-00372-JR        Document 67       Filed 04/09/21    Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                     PORTLAND DIVISION




 BRUCE COMMITTE,

                       Plaintiff,                                        No. 3:20-cv-00372-JR

        v.
                                                                      OPINION AND ORDER
 AACSB INTERNATIONAL, OREGON
 STATE UNIVERSITY, et al.

                       Defendants.



MOSMAN, J.,

       On March 5, 2021, Magistrate Judge Jolie A. Russo issued her Findings and

Recommendation (F. & R.) [ECF 62]. In her F. & R., Judge Russo recommends that I grant

Defendant AACSB International’s Motion to Dismiss [ECF 46] and dismiss AACSB as a

defendant from this lawsuit with prejudice. Judge Russo further recommends that I grant in part

and deny in part Defendant Oregon State University’s (“OSU”) Motion to Dismiss [ECF 50].

Finally, Judge Russo recommends that I dismiss OSU’s attorneys as defendants from this lawsuit

with prejudice. Plaintiff filed Objections [ECF 64], and AACSB filed a Response [ECF 66].

Upon review, I ADOPT Judge Russo’s F. & R. as my own opinion.

//

//


1 – OPINION AND ORDER
         Case 3:20-cv-00372-JR          Document 67       Filed 04/09/21     Page 2 of 3




                                          DISCUSSION

       The magistrate judge makes only recommendations to the court, to which any party may

file written objections. The court is not bound by the recommendations of the magistrate judge

but retains responsibility for making the final determination. The court is generally required to

make a de novo determination regarding those portions of the report or specified findings or

recommendation as to which an objection is made. 28 U.S.C. § 636(b)(1)(C). However, the court

is not required to review, de novo or under any other standard, the factual or legal conclusions of

the magistrate judge as to those portions of the F. & R. to which no objections are addressed. See

Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121

(9th Cir. 2003). While the level of scrutiny under which I am required to review the F. & R.

depends on whether or not objections have been filed, in either case, I am free to accept, reject,

or modify any part of the F. & R. 28 U.S.C. § 636(b)(1)(C).

//

//

//

//

//

//

//

//

//

//

//



2 – OPINION AND ORDER
          Case 3:20-cv-00372-JR         Document 67       Filed 04/09/21     Page 3 of 3




                                         CONCLUSION

       Upon review, I agree with Judge Russo’s recommendations, and I ADOPT her F. & R.

[ECF 62] as my own opinion. I GRANT Defendant AASCB’s Motion to Dismiss [ECF 46] and

DISMISS AASCB as a defendant from this lawsuit with prejudice. I GRANT in part and DENY

in part Defendant OSU’s Motion to Dismiss [ECF 50], as described in Judge Russo’s F. & R. I

DISMISS OSU’s attorneys as defendants from this lawsuit with prejudice. Any motion to amend

the complaint solely against Defendant OSU or its employees (as opposed to AASCB or OSU’s

counsel) should conform with Judge Russo’s F. & R. [ECF 62] and the Court’s prior orders, and

it shall be filed by May 10, 2021. Failure to do so absent sufficient good cause will result in

dismissal of this entire lawsuit with prejudice under Federal Rule of Civil Procedure 41(b).

       IT IS SO ORDERED.

       DATED this ____
                   9 day of April, 2021.



                                                              ________________________
                                                              MICHAEL W. MOSMAN
                                                              United States District Judge




3 – OPINION AND ORDER
